              Case 2:19-cr-00062-JAM Document 92 Filed 08/16/21 Page 1 of 4



 1 LAW OFFICE OF TODD D. LERAS
   Todd D. Leras, CA SBN 145666
 2 455 Capitol Mall, Suite 802
   Sacramento, CA 95814
 3 Telephone: (916) 504-3933

 4   Attorney for Defendant
     ANDREA JORDAN
 5

 6

 7

 8                                IN THE UNITED STATES DISTRICT COURT

 9                                   EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,                             CASE NO. 2:19-CR-062-JAM
12             Plaintiff,                                  STIPULATION AND ORDER CONTINUING
                                                           STATUS CONFERENCE AND EXCLUDING
13                           v.                            TIME UNDER THE SPEEDY TRIAL ACT
14   CARRIE ALAINE MARKIS, and ANDREA
     MICHELLE JORDAN,
15                                                         Date: August 17, 2021
               Defendants.                                 Time: 9:30 a.m.
16                                                         Court: Hon. John A. Mendez
17
            This matter is set for a status conference on August 17, 2021. By this stipulation,
18

19   Defendants Markis and Jordan move to continue the matter for a status conference/potential

20   change of plea hearing on October 19, 2021. The parties stipulate as follows:

21          1. The case involves distribution of prescription pills by means of a secret portion of the
22
                internet known as the “dark web.” The government has provided voluminous discovery
23
                materials, including approximately 2400 pages of written reports, photographs, computer
24
                records, audio of witness interviews, and other materials stemming from the
25
                investigation. The case can fairly be characterized as nationwide in scope.
26
            2. Counsel for both Defendants have initiated review of discovery materials with their
27

28              respective clients and initiated defense investigation. Some of the investigative efforts
                                                           1
     STIPULATION & ORDER CONTINUING TCH
             Case 2:19-cr-00062-JAM Document 92 Filed 08/16/21 Page 2 of 4


              occurred just as state and national events unfolded regarding the COVID-19
 1

 2            pandemic. The parties are working toward negotiated settlement of this matter. To

 3            that end, defense counsel are engaged in client meetings in person with their

 4            respective clients. That process has been complicated due to surges in the original
 5
              virus infection rate, variation in individual vaccination status, and the emergence of
 6
              the Delta variant.
 7
           3. A series of General Orders issued by the Chief United States District Judge for the
 8
              Eastern District of California address the pandemic, including General Orders 612,
 9

10            617, 618, 624, 628, 630, 631, and 632. These general orders have resulted in

11            restrictions to public access to federal courthouses in the Eastern District of California
12            for most of the period since March 18, 2020. General Order 631 provided each
13
              district judge discretion to hold hearing in person or via remote conferencing
14
              beginning on June 14, 2021.
15
           4. Sacramento County Public Health Officials recently returned to an indoor mask
16

17
              mandate, both for vaccinated and unvaccinated individuals, due to an increase in the

18            Delta variant.

19         5. Counsel for both defendants request additional time, given the unusual circumstances,
20            to complete their investigations and to hold in-person meetings with their respective
21
              clients to facilitate potential resolution. The government does not object to the
22
              continuance.
23
           6. Counsel for both Defendants believe that failure to grant the requested continuance
24

25            would deny them the reasonable time necessary for effective preparation, considering

26            the exercise of due diligence.

27

28

     STIPULATION & ORDER CONTINUING STATUS
     CONFERENCE AND EXCLUDING TIME                      2
               Case 2:19-cr-00062-JAM Document 92 Filed 08/16/21 Page 3 of 4


            7. Based on the above-stated facts, Defendants Markis and Jordan request the Court find
 1

 2              that the ends of justice served by continuing the case as requested outweigh the best

 3              interest of the public and the Defendants in a trial within the time prescribed by the

 4              Speedy Trial Act.
 5
            8. For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. § 3161, et
 6
                seq., within which trial must commence, the time period of August 17, 2021 to
 7
                October 19, 2021, inclusive, is deemed excludable under 18 U.S.C. § 3161(h)(7)(A)
 8
                and (B)(iv) [Local Code T-4].
 9

10          9. Nothing in this stipulation and order shall preclude a finding that other provisions of the
11              Speedy Trial Act dictate that additional time periods are excludable from the period
12              during which trial must commence.
13          Assistant U.S. Attorney Paul Hemesath and Attorney Kelly Babineau have reviewed this
14   stipulation and authorized Attorney Todd D. Leras via email to sign it on their behalf.
15
            Dated: August 11, 2021                          /s/ Kelly Babineau
16                                                          ___________________________
                                                            KELLY BABINEAU
17                                                          Attorney for Defendant
                                                            CARRIE MARKIS
18
                                                            (Per email authorization)
19
            Dated: August 11, 2021                          /s/ Todd Leras
20                                                          ___________________________
                                                            TODD LERAS
21                                                          Attorney for defendant
22
                                                            ANDREA JORDAN

23          Dated: August 11, 20201                         PHILLIP A. TALBERT
                                                            Acting United States Attorney
24
                                                            /s/ Paul Hemesath
25                                                  By:     _______________________
26                                                          PAUL HEMESATH
                                                            Assistant United States Attorney
27                                                          (Per email authorization)

28

     STIPULATION & ORDER CONTINUING STATUS
     CONFERENCE AND EXCLUDING TIME                         3
               Case 2:19-cr-00062-JAM Document 92 Filed 08/16/21 Page 4 of 4



 1                                                     ORDER
 2           BASED ON THE REPRESENTATIONS AND STIPULATIONS OF THE PARTIES, it
 3   is hereby ORDERED that the status conference, scheduled for August 17, 2021, is vacated. A
 4   new status conference/potential change of plea hearing is scheduled for October 19, 2021, at 9:30
 5   a.m.
 6           The Court further finds, based on the representations of the parties, that the ends of justice
 7   served by continuing the case as requested outweigh the best interests of the public and the
 8   Defendants in a speedy trial.
 9           Time shall be excluded under the Speedy Trial Act, 18 U.S.C. § 3161 (h)(7)(A) and
10   (B)(iv), Local Code T-4, to allow necessary attorney preparation, taking into consideration the
11   exercise of due diligence, for the period from August 17, 2021, up to and including October 19,
12   2021.
13                  IT IS SO ORDERED.
14

15
     Dated: August 13, 2021                              /s/ John A. Mendez
16                                                       THE HONORABLE JOHN A. MENDEZ
                                                         UNITED STATES DISTRICT COURT JUDGE
17

18

19

20

21

22

23

24

25

26

27

28

     STIPULATION & ORDER CONTINUING STATUS
     CONFERENCE AND EXCLUDING TIME                         4
